Citation Nr: 1412228	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for type I diabetes mellitus. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 2010. 

This case comes before the Board of veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent evaluation for type I diabetes mellitus.  The Veteran testified before the undersigned in a November 2012 Travel Board hearing, the transcript of which is included in the record. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court found that a claim for a TDIU due to service-connected disability was part and parcel of an increased rating claim when such claim was raised by the record.  During the August 2012 VA examination, the Veteran raised the issue of unemployability due to, in part, her service-connected diabetes disability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran underwent a VA examination in August 2012.  Evidence associated with the file since that time indicates that her diabetes disability may have worsened.  Specifically, during the August 2012 VA examination, the Veteran reported being seen by medical professionals for her diabetes less than twice a week.  She now contends that she seeks treatment once a week.  See November 2012 Travel Board hearing at pg. 3.  Since the August 2012 VA examination, the Veteran has also been hospitalized for diabetic ketoacidosis.  See April 2013 VA treatment record in Virtual VA.  Accordingly, a new examination is warranted in order to assist in determining the current level of severity for the Veteran's diabetes disability.

Additionally, in an April 2013 VA treatment record (in Virtual VA), the Veteran reported that she was pursuing a claim for Social Security Administration (SSA) Disability benefits.  On remand, the RO should request copies of all medical records underlying the Veteran's SSA claim.

Further, the most recent VA treatment record is dated November 15, 2013 from the Minneapolis VA Medical Center (VAMC).  On remand, updated treatment records should be obtained and associated with the claims file.  

As any decision with respect to the claim for an increased rating for the service-connected diabetes disability may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for an increased rating.  As such, adjudication of the TDIU claim is deferred until adjudication of the increased rating claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) , which addresses the Veteran's claim for a TDIU.

2.  The RO/AMC should request, from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the claims file. 

3.  Obtain VA treatment records from the Minneapolis VAMC from November 16, 2013 through the present.

4.  Schedule the Veteran for a VA examination in order to determine the current severity of the service-connected diabetes disability.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review. 

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


